DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 20, 2020 has been entered.
Applicants' arguments, filed July 20, 2020, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Application Status
The present application is examined under the pre-AIA  first to invent provisions. Claims 23-24 and 29-31 are withdrawn from consideration. Claims 32 and 33 are newly added. Claims 1, 3-6, 8-9, 11-12, 15-17, 19-20, 22, 25-28 and 32-33 are under current Examination. The BPAI affirmed all pending rejections on October 17, 2016. The BPAI affirmed all pending rejections a second time on May 20, 2020. 



Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 3-6, 8-9, 11-12, 15-17, 19-20, 22, 25-28 and 32-33 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010) in view of Norfleet (U.S. 5,505,933).
Kleinberg teaches an oral composition comprising arginine and 200-1500ppm fluoride (col.4, lines 35-43 and claims 22 and 30). The arginine is administered with a cariostatic anion such as bicarbonate (col.4, lines 1-15). Arginine bicarbonate is demonstrated to improve the pH response in the oral cavity, particularly when combined with calcium carbonate (Fig. 3). The composition should include a foaming agent, such as sodium laurel sulfate, in an amount from 0.5 to 5.0 wt%, as well as an antiseptic agent (col.5, lines 34-39). The composition may take the form of a dentifrice paste (col 4, lines 16-23 and col.5, line 26). The amount of arginine present in a preferred embodiment ranges from 5µg/mg-700mg/mg (equal to 0.5%-70%). 
Kleinberg does not teach the inclusion of an anionic polymer. 
Norfleet teaches a desensitizing anti-tartar dentifrice comprising tooth pain inhibiting compounds including potassium nitrate (col.1, lines 49-57) and a potassium salt of a copolymer of maleic anhydride with methyl vinyl ether (col.1, lines 49-62). The composition also includes sodium fluoride (col.10, lines 14-43); however, the sodium may be substituted for potassium to increase the desensitizing effect (col.11, lines 35-40). Norfleet teaches use of triclosan as an antibacterial agent (col.6, lines 43-49).
Norfleet does not teach the addition of arginine. 
prima facie obvious to one of ordinary skill in the art formulating the anticaries composition of Kleinberg to incorporate the desensitizing components of Norfleet in order to reduce tooth pain. Upon doing so, the skilled artisan would have a reasonable expectation of producing a dentifrice that has both the anti-caries property of Kleinberg and the tooth desensitization of Norfleet. Such a combination of two dental cleaning compositions to form a third dental cleaning composition is prima facie obvious according to MPEP 2144.06(I). 
Regarding claims 8, 9, 19 and 20, it would have been prima facie obvious to one of ordinary the skill in the art forming the composition of Kleinberg and Norfleet to choose triclosan as the antiseptic agent given Kleinberg teaches the inclusion of antiseptic generally and Norfleet teaches a preferred antiseptic agent is triclosan.


Obviousness Remarks
Applicants argue that Kleinberg fails to teach and exemplify that a toothpaste having low fluoride (i.e. between 300 and 600ppm) would be therapeutically effective. Applicants submit the rejection should be withdrawn. 
Examiner disagrees. Kleinberg discloses oral care compositions, which may take the form of dentifrice pastes and contain 200-1500ppm fluoride. There is no requirement that such compositions be exemplified in order to establish a prima facie case of obviousness. Thus, Applicants argument is not found persuasive. 
In their May 20, 2020 decision, the BPAI agrees this argument was unpersuasive in stating the following.
(see FF 3). “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.” In re Applied Materials, 692 F.3d 1289, 1295 (Fed. Cir.2012); also see In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (Arguments and conclusions unsupported by factual evidence carry no evidentiary weight.)

Applicants argue that they have amended the claims to place the claims commensurate in scope of the unexpected results demonstrated by Chang. More specifically, Applicants argue: 
In the Board’s decision at page 10, the Board argued that Cheng is limited to a single composition composed of 2.5% arginine and 500ppm F. Applicants respectfully disagree. Cheng tested two compositions falling within the scope of claim 1. In addition to the arginine/NaF solution containing 2.5%' arginine and 500 ppm fluoride, Cheng tested a toothpaste slurry B. The toothpaste slurry B contains 2.7% arginine and 480 ppm fluoride (see Cheng, page 105, right column, lines 4-15). Table 3 of Cheng shows that arginine/NaF solution (2.5% arginine/500 ppm) significantly enhances enamel fluoride uptake compared with NaF solution (500 ppm) solution. The effect of arginine in promoting enamel fluoride uptake is also demonstrated in toothpastes. Table 3 shows that although the fluoride ion concentrations of toothpaste A slurry (442 ppm of fluoride) and toothpaste B slurry (480 ppm of fluoride) are comparable, the post-treatment fluoride uptake of toothpaste B slurry also containing about 2.1% arginine is significantly greater than that of toothpaste A slurry not containing arginine (50.37 versus 1.46 gg/cm2). The amounts of fluoride ion (500 ppm and 480 ppm) and arginine (2.5% and 2.7%) used in the experiment fall within the claimed ranges. In addition, Example 1 in the present application shows that incorporation of 1%, 3%, and 5% L-arginine hydrochloride in a toothpaste formulation containing 0.075% sodium fluoride enhances delivery of fluoride effect of the formulation. 0.075% sodium fluoride provides about 340 ppm fluoride. Thus, the data presented in the present specification and in Chen include test results for a range of fluoride (340 ppm, 480 ppm and 500 ppm) and arginine (1%, 2.5%, 2.7%, 3% and 5%), showing a benefit in promoting enamel fluoride uptake within the claimed ranges.

Examiner finds Applicants argument unpersuasive. The BPAI found “Cheng teaches ‘in combination with fluoride, arginine significantly increased fluoride uptake compared with fluoride alone’ (Cheng 104, abstract), where Cheng tested a composition comprising “arginine/NaF solution (2.5% arginine, 500 ppm F)” (Cheng 105, col. 1). The board noted that the tested composition was outside the scope of the instant claims. Applicants have broadened the scope of the instant claims to remove the anionic polymer in order to place the single data point within the scope of the instant claims. However, the single data point in no way demonstrates a trend in the data, which could be considered commensurate in scope with the claims as required by MPEP 716.02(d). Thus, Applicants argument is unpersuasive. 

Applicants argue that Cheng demonstrates that for both toothpastes and solutions, each containing 500ppm NaF, the addition of 2.5% arginine enhances enamel fluoride uptake. While the toothpastes differ in other components, the solutions include the same components thus indicating to a skilled artisan that the addition of 2.5% arginine to an oral composition comprising 500ppm NaF does enhance enamel fluoride uptake, which is not taught or suggested by the cited prior art documents. Applicants argue that they have amended the claims to require the arginine salt be the phosphate, bicarbonate, hydrochloride or sulfate form and requiring the fluoride ion source selected from sodium fluoride, sodium monofluorophosphate, stannous fluoride, potassium fluoride, sodium fluorosilicate, ammonium fluorosilicate, amine fluoride, ammonium fluoride. Thus, Applicants submit the claims are commensurate in scope with the data presented.
Examiner disagrees. While Chang establishes that adding 2.5% soluble arginine to a solution comprising 500ppm free fluoride ions at a pH of 7 increases the enamel fluoride uptake, such a result is not commensurate in scope with the present claims. 

Applicants argue that a single data point establishing an unexpected result is sufficient to establish a trend correlating to the entire scope of the instant claims. 
Examiner disagrees. As discussed above, the claims are very broad in that they do not limit the form of the composition (i.e. solid, gel, powder, liquid, etc.), the pH, or the additional components. Given the breadth of the instant claims and Applicants reliance on a single data point, which does not appear to fall within the instant claims, to support the alleged unexpected results, Examiner is unable to establish a trend in the data that could reasonably render the data point commensurate in scope with the claims. Accordingly, the obviousness rejection is maintained. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-9, 11-12, 15-17, 19-20, 22, 25-28 and 32-33 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 37, 39, 43-47, 49, 52, and 56 of copending Application No. 12/866,609 (NOA 11/30/2020) in view of Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010). 
The copending applications teach the presence of fluoride, but do not specifically teach that the fluoride ion source is less than 0.1% as instantly recited. 
Kleinberg teaches fluoride ion source is present at 200-1500ppm (converts to 0.02-0.15%). 
One of ordinary skill making the oral composition of any of the listed copending applications would find it obvious to use an amount of fluoride within the range taught to be effective for oral compositions by Kleinberg. Since the range taught by the prior art overlaps with the instantly recited range, the amount of fluoride instantly recited is prima facie obvious. See MPEP 2144.05(I). 


Claims 1, 3-6, 8-9, 11-12, 15-17, 19-20, 22, 25-28 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 9,682,026; claims 1-48 of U.S. Patent No. 9,682,027; claims 1-23 of  U.S. Patent No. 9,918,918; claims 1-20 of U.S. Patent No. 10,130,597 each taken in view of Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010). Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges of components recited by the patented documents overlap with the ranges instantly recited and thus are prima facie obvious under MPEP 2144.05.  Specifically, it is noted that the issued patents recite any effective amount of fluoride salt as well as 0.01% - 2% (i.e. 100ppm-20Kppm), which overlaps with the instantly recited 200-600ppm. 


Nonstatutory Double Patenting Remarks
Applicants argue that there is no teaching or suggestion in the issued patents or Kleinberg that that low amounts of fluoride instantly recited, which would be otherwise subtherapeutic, could enhance oral care benefits. 
Examiner disagrees. Kleinberg teaches oral care compositions containing 200-1500ppm fluoride are effective. Thus, a prima facie case of obviousness is maintained based on MPEP 2144.05. Twice, the BPAI has concluded that Examiner has established a prima facie case of obviousness and the burden shifted to Applicants to demonstrate evidence of secondary considerations. Applicants’ response slightly narrows concentration ranges and broadens the claims by removing the requirement for and anionic polymer. Applicants are reminded that differences in 

Applicants argue that they have presented evidence of unexpected results in the obviousness section above which overcomes the obviousness type-double patenting rejections for the reasons presented above regarding obviousness. 
Examiner disagrees. For the reasons presented above regarding obviousness, the nonstatutory double patenting rejections are maintained. 


Conclusion
No claims currently allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612